DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1, 8, 11, 12, 14,are amended, claims 2-3, 5-7, 9, 13, 15-17 are previously presented, claims 4 and 10 is original, Claims 18 and 19 are new.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 line 2 “an adjoining a planar bottom” should be --an adjoining planar bottom--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
Amended Claim 11 indicates “irrigation liquid flowing out of the uppermost trough, down the front surface of the backplane to at least one trough therebelow”, however applicant’s specification clearly states that “Holding the trough at an angle also assures that liquid passing through apertures 104 runs down the back of the trough and drips from the lower edge of the upper trough into a trough below, and does not just run down the front surface of the backplane.” [0015]. Claim 11 claiming that the water can now flow out of the uppermost trough and down the front surface of the backplane is immediately contrary to the instant application and constitutes new matter since the application does not disclose where the water would be made to run down the front surface of the backplane.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 states “irrigation liquid flowing out of the uppermost trough, down the front surface of the backplane to at least one trough therebelow”, however it is unclear how 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20130340337 A1) to Kuo.
In regards to claim 1, Kuo teaches an assembly for supporting vegetative growth in a generally vertical orientation, comprising: (a) a backplane (Kuo; 1) including a planar front surface consisting essentially of a fluid-impervious material (Kuo; see FIG 1 where the front and back surface is completely flat, without holes, and therefore fluid-impervious); and (b) an array of troughs (Kuo; rack units 11) attached on the planar front surface of the backplane (Kuo; see FIG 3), each of said troughs suitable for supporting the vegetative growth of a plurality of plants disposed therein (Kuo; see FIG 3), wherein when attached on the planar front surface of the backplane the combination of the troughs and backplane provide a substantially fluid impervious backplane such that irrigation applied to the vegetative growth cannot penetrate to a rear surface of the backplane (Kuo; where when the system is assembled and 3 delivers water, the front surface is completely flat, without holes, and therefore fluid-impervious).  
In regards to claim 4, Kuo teaches the assembly according to claim 1, wherein each of said troughs (Kuo; 11) includes at least one aperture (Kuo; draining hole 111) to limit a fluid level within the trough and to permit the transfer of fluid to a lower trough (Kuo; see FIG 2).
In regards to claim 5, Kuo teaches the assembly according to claim 1, wherein each trough, when attached to the backplane, has at least one bottom surface (Kuo; annotated K1 below) inclined, from a front face of said trough downward toward a back of said trough (Kuo; where K1 is inclined from the rightmost surface, down towards a leftmost surface).

    PNG
    media_image1.png
    470
    516
    media_image1.png
    Greyscale

In regards to claim 10, Kuo teaches the assembly according to claim 1, wherein each of said troughs (Kuo; 11) includes at least one aperture (Kuo; 111) to permit the transfer of a fluid from one trough to another trough below (Kuo; see FIG 2).  
In regards to claim 11, as best understood, Kuo teaches the assembly according to claim 1, further including a source of irrigation liquid (Kuo; see FIG 2, irrigation 3) operatively associated with at least an uppermost trough, (Kuo; see FIG 2) said irrigation liquid flowing out of the uppermost trough, down the front surface of the backplane to at least one trough therebelow (Kuo’s angled bottom away from the backplane of the device would provide the function of allowing irrigation liquid to flow from one trough to the next, see 112 rejections).  
In regards to claim 16 Kuo teaches the assembly according to claim 1, wherein each trough includes a back (Kuo; Annotated K2 below), and where each trough is attached along a top longitudinal edge of the back to the planar front surface of the backplane (Kuo; see FIG below where the top longitudinal edge of K2 is attached to K3 which is secured to to 1).  

    PNG
    media_image2.png
    470
    516
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130340337 A1) to Kuo in view of (US 9004298 B2) to Sichello.
In regards to claim 2, Kuo teaches the assembly of claim 1, but fails to teach wherein the plurality of plants are each disposed in a pot, said pot being maintained in contact with at least one surface of one of said troughs.  
Sichello teaches wherein the plurality of plants are each disposed in a pot (Sichello; 42), said pot being maintained in contact with at least one surface of one of said troughs (Sichello; FIG 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pots to place plants as taught by Sichello. Having individualized pots allows a user to remove or place plants on the troughs without needing to worry about moving soil or entire bags.
In regards to claim 6, Kuo teaches the assembly according to claim 1, but fails to explicitly teach wherein the array of troughs are attached to the backplane using at least one fastening technique selected from the group consisting of: rivets; threaded fasteners, tab-and-slot, and hooks.  
Sichello teaches wherein the array of troughs are attached to the backplane using at least one fastening technique selected from the group consisting of: rivets; threaded fasteners (Sichello; teaches screws, where screws may be inserted through holes 40 to secure the tray to a wall surface), tab-and-slot, and hooks.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo such that it used threaded fasteners to secure the troughs to the back wall as taught by Sichello. Doing so would provide a secure, sturdy attachment that could easily be undone if the assembly required repair or replacement.
In regards to claim 7, Kuo as modified by Sichello teach the assembly according to claim 6, wherein a selected one of said group of fastening techniques impedes the flow and collection of liquid through the backplane (Kuo as modified by Sichello; the screw of Sichello would prevent water from going through the backplane of Kuo, since the backplane of Kuo is solid and the only aperture would be used to fasten with the screw of Sichello).  
In regards to claim 8, Kuo teaches the assembly according to claim 1, wherein each of said troughs (Kuo; 11) includes an adjoining a planar bottom (Kuo; Annotated K2) and planar back (Kuo; Annotated K3), a front wall spanning between the sides along a longitudinal edge of the bottom (Kuo; wall opposing K3) but fails to teach a pair of sides, each side extending from an end of the back along the end of the bottom, a front wall spanning between the sides along a longitudinal edge of the bottom, and at least one angled tab extending upward from and along an entire longitudinal edge of the back, and at an oblique angle relative to the back. 

    PNG
    media_image2.png
    470
    516
    media_image2.png
    Greyscale

(Sichello; see sides in FIG 2), each side extending from an end of the back (Sichello; back inclined downwards from 12 in FIG 7) along the end of the bottom (Sichello; along incline towards a front), and at least one angled tab (Sichello; 12) extending upward from and along an entire longitudinal edge of the back, and at an oblique angle relative to the back (Sichello; where 12 is obliquely angled compared to the inclined portion descending from 12 towards the right in FIG 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the trough of Kuo such that it has sidewalls and a tab as taught by Sichello. The tab would provide for a dedicated surface for securing the trough, and the sidewalls would prevent water from running laterally away from the drainage holes.
In regards to claim 9, Kuo as modified by Sichello teaches the assembly according to claim 8, wherein said at least one angled tab provides a surface for attachment of said troughs to the backplane (Sichello; see FIG 22), said angled tab, when attached to the backplane, causes the bottom of said troughs to be spaced apart from the backplane (Sichello; see FIG 22 where the bottom of the troughs do not touch the back due to the angled tab).  
In regards to claim 17, Kuo teaches the assembly according to claim 16, but fails to teach wherein the top longitudinal edge of the back includes a tab extending from the back at an oblique angle relative to the back.  
Sichello teaches the top longitudinal edge of the back includes a tab (Sichello; 12) extending from the back at an oblique angle relative to the back (Sichello; where 12 is obliquely angled compared to the inclined portion descending from 12 towards the right in FIG 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the trough of Kuo such that it has a tab 
In regards to claim 18, Kuo teaches an assembly for supporting vegetative growth and the irrigation thereof in a generally vertical orientation, consisting essentially of: (a) a backplane (Kuo; 1) having a planar front surface (Kuo; see FIG 2); (b) an array of troughs (Kuo; rack units 11) attached on the planar front surface of the backplane (Kuo; see FIG 2), each of said troughs suitable for supporting the vegetative growth of a plurality of plants disposed therein (Kuo; FIG 3), and where said troughs include at least one aperture (Kuo; 111) to limit a fluid level within the trough and permit a transfer of fluid to a trough below (Kuo; see FIG 2), and said troughs, when combined by attachment on the planar front surface of the backplane, provide a substantially fluid impervious backplane such that irrigation of the vegetative growth cannot penetrate the backplane (Kuo; where when the system is assembled and 3 delivers water, the front surface is completely flat, without holes, and therefore fluid-impervious).  
Kuo fails to teach the trough attached using at least one fastening technique selected from the group consisting of: rivets; threaded fasteners and tab-and-slot, wherein the plurality of plants are each disposed in a pot maintained in contact with at least one surface of one of said troughs.
Sichello teaches the trough attached using at least one fastening technique selected from the group consisting of: rivets; threaded fasteners (Sichello; teaches screws, where screws may be inserted through holes 40 to secure the tray to a wall surface) and tab-and-slot, wherein the plurality of plants are each disposed in a pot (Sichello; 42) maintained in contact with at least one surface of one of said troughs (Sichello; FIG 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo such that it used threaded fasteners to secure the troughs to the back wall, as well as pots to hold the plants as further .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130340337 A1) to Kuo in view of (US 8950112 B2) to Dos Santos.
In regards to claim 3, Kuo teaches the assembly according to claim 1, but fails to explicitly teach wherein the backplane abuts an adjoining backplane.  
Dos Santos teaches wherein the backplane (Dos Santos; rear wall 35) abuts an adjoining backplane (Dos Santos; see FIG 4 where 35 has either sides 43, 44 which abut another of 44, 43 on adjacent rear walls, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo such it can have modular, adjoining backplanes which abut each other as taught by Dos Santos. This allows a use to have a variety of vertical farming systems and increasing the surface area coverage.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130340337 A1) to Kuo in view of (US 9004298 B2) to Sichello and (US 8950112 B2) to Dos Santos.
In regards to claim 12, Kuo teaches a vertical farming system, including: a panel (Kuo; 1) for supporting vegetative growth in a generally vertical orientation, consisting essentially of: (i) a substantially fluid impervious (Kuo; see FIG 1 where the front and back surface is completely flat, without holes, and therefore fluid-impervious) backplane consisting essentially of a fluid impervious planar front surface and a rear surface (Kuo; 1, where backwall 1 has a planar front and back surface); (ii) an array of troughs (Kuo; rack units 11) attached on the planar front surface of the backplane (Kuo; see FIG 2), wherein when attached the combination of the troughs and backplane provide a substantially fluid impervious backplane such that irrigation applied to the vegetative growth cannot penetrate to the rear surface of the backplane (Kuo; where when the system is assembled and 3 delivers water, the front surface is completely flat, without holes, and therefore fluid-impervious), and wherein each of said troughs includes an adjoining planar bottom (Kuo; annotated K1) and planar back wall (Kuo; annotated K3), a front wall (Kuo; wall opposing K3), each of said troughs suitable for supporting the vegetative growth of a plurality of plants disposed therein (Kuo; see FIG 3), and (b) a source of irrigation liquid (Kuo; irrigation 3) operatively associated with at least an uppermost trough on an uppermost panel (Kuo; see FIG 2), wherein each of said troughs includes at least one aperture (Kuo; 111) in a wall to limit a level of liquid accumulated within said trough and to allow irrigation liquid to flow out of said trough (Kuo; see FIG 2).
Kuo fails to teach a pair of side walls, each of the side walls extending from an end of the back wall along an end of the bottom, the front wall spanning between the side walls along a longitudinal edge of the bottom, and at least one angled tab extending upward from a longitudinal edge of the back wall, and at an oblique angle relative to the back wall, said angled tab, upon attachment to the backplane, causing the bottom of each of said troughs to be spaced apart from the at least one backplane, wherein the plurality of plants are each disposed in a pot, said pot being maintained in contact with at least one surface of one of said troughs, and
(a) a plurality of panels for supporting vegetative growth in a generally vertical orientation.
Sichello teaches a pair of side walls (Sichello; see sides in FIG 2), each of the side walls extending from an end of the back wall along an end of the bottom (Sichello; back inclined downwards from 12 in FIG 7), the front wall spanning between the side walls (Sichello; along incline towards a front), and at least one angled tab (Sichello; 12) extending upward from a longitudinal edge of the back wall, and at an oblique angle relative to the back wall (Sichello; where 12 is obliquely angled compared to the inclined portion descending from 12 towards the right in FIG 7), said angled tab, upon attachment to the backplane (Sichello; see FIG 22), causing the bottom of each of said troughs to be spaced apart from the at least one backplane (Sichello; see FIG 22 where the bottom of the troughs do not touch the back due to the angled tab), wherein the plurality of plants are each disposed in a pot (Sichello; 42), said pot being maintained in contact with at least one surface of one of said troughs (Sichello; FIG 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the trough of Kuo such that it has sidewalls, a tab, and a pot as taught by Sichello. The tab would provide for a dedicated surface for securing the trough, and the sidewalls would prevent water from running laterally away from the drainage holes. Having individualized pots allows a user to remove or place plants on the troughs without needing to worry about moving soil or entire bags.
Kuo as modified by Sichello fail to teach (a) a plurality of panels for supporting vegetative growth in a generally vertical orientation
Dos Santos teaches (a) a plurality of panels for supporting vegetative growth in a generally vertical orientation (Dos Santos; rear wall 35, which abuts other rear walls at sides 43, 44, see FIG 4 also see FIG 25, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo as modified by Sichello such it can have a plurality of backplanes as taught by Dos Santos. This allows a use to have a variety of vertical farming systems and increasing the surface area coverage.
In regards to claim 13, Kuo as modified by Sichello and Dos Santos teach the assembly according to claim 12, wherein each trough, when attached to the backplane, has the bottom inclined, from the front wall of said trough downward toward the back wall of said trough (Kuo; see FIG 2) (Sichello; see FIG 7 or 22).  
In regards to claim 14, Kuo as modified by Sichello and Dos Santos teach the assembly according to claim 12, but Kuo fails to teach wherein attachment of the array of troughs are attached to the backplane uses at least one fastening technique selected from the group consisting of: rivets; threaded fasteners, tab-and-slot, and hooks.  
Sichello teaches wherein attachment of the array of troughs are attached to the backplane uses at least one fastening technique selected from the group consisting of: rivets; threaded fasteners (Sichello; teaches screws, where screws may be inserted through holes 40 to secure the tray to a wall surface), tab-and-slot, and hooks.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo as modified by Sichello and Dos Santos such that it used threaded fasteners to secure the troughs to the back wall as further taught by Sichello. Doing so would provide a secure, sturdy attachment that could easily be undone if the assembly required repair or replacement.
In regards to claim 15, Kuo as modified by Sichello and Dos Santos teach the assembly according to claim 12, but Kuo fails to explicitly teach wherein said at least one aperture is in a planar portion of the back wall.  
Sichello teaches wherein said at least one aperture (Sichello; 48) is in a planar portion of the back wall (Sichello; see FIG 1 where 48 is in a flat planar surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo as modified by Sichello and Dos Santos such that the aperture’s position is rearranged to be in the planar portion of the back wall as taught by Sichello. This is advantageous because it allows a little bit of water to .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642